Citation Nr: 0306777	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  00-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial evaluation for residuals of 
pelvic radiation therapy for localized adenocarcinoma of the 
prostate, rated as noncompensably disabling from December 13, 
1999.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran's military service included periods from December 
15, 1951 to January 17, 1952, from April 9, 1952 to December 
8, 1954, and from January 3, 1966 to July 30, 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by which 
the RO granted service connection for status-post pelvic 
radiation therapy for localized adenocarcinoma of the 
prostate, left lobe, and assigned a noncompensable evaluation 
effective December 13, 1999.  The veteran disagreed with this 
evaluation.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issues on appeal as set forth on 
the preceding page.

The Board notes that this matter was previously remanded for 
additional development in October 2001.  It has been returned 
for further appellate processing.


FINDING OF FACT

The veteran experiences no symptomatic residuals of pelvic 
radiation therapy for localized adenocarcinoma of the left 
lobe of the prostate.


CONCLUSION OF LAW

A compensable evaluation for residuals of pelvic radiation 
therapy for localized adenocarcinoma of the left lobe of the 
prostate is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.7, 4.115a, 4.115b Diagnostic Code 
7528 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 2002) and 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2002).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

Since this appeal originated from the veteran's disagreement 
with the original assignment of a rating for the residuals of 
pelvic radiation therapy for localized adenocarcinoma of the 
left lobe of the prostate, the Board considers the severity 
of the disability during the entire period from the initial 
assignment of a rating, in this case December 13, 1999, to 
the present.  See Fenderson, supra.  

The evidence of record includes the veteran's contentions, 
service medical records, private medical records from the 
Jackson Hospital Clinic and the Montgomery Cancer Center, VA 
examination reports, and a Board hearing transcript.  Private 
medical records include a letter from D.B., M.D. dated in 
December 1991 showing treatment for an abnormal prostate 
specific antigen (PSA).  A history revealed no urological 
complaints, no obstructive or irritative symptoms, and no 
history of any urological surgery.  The examination was 
normal, but a nodule was observed on the left lower lobe of 
the prostate.  An ultrasound and biopsy were performed at 
Jackson Hospital.  A pathology report indicated a moderately 
differentiated adenocarcinoma from the left lobe of the 
prostate.  A letter from the same physician, dated later that 
month, revealed that the veteran had declined surgery in 
favor of radiation therapy.  A letter from G.P., M.D., dated 
in March 1992 reflects that the veteran completed a full 
course of pelvic radiation therapy.  He received a series of 
36 treatments with good tolerance, other than some minor 
bladder irritation.  

A VA examination report dated in May 2000 showed no 
complaints relative to urinary problems.  The physical 
examination revealed no enlargement of the prostate, no 
appreciated nodules, and no testicular atrophy.  The May 2002 
VA examination report notes complaints of urinary frequency 
and nocturia, which the veteran reported was not on a regular 
basis.  These were noted to be infrequent complaints.  
Drinking excessive liquids triggered more frequency of 
urination during that time and the need to awaken 5 to 6 
times a night.  The veteran described some hesitancy, mild 
obstructive symptoms, and discomfort in the lower part of the 
abdomen, more at nighttime.  He reported that he did not use 
absorbent material and that the urinary stream was good.  
Onset of these problems was one year.  Examination revealed 
no enlargement of the prostate, but leakage of urination was 
observed on the table soon after the digital rectal 
examination was finished and the veteran had to rush to the 
bathroom to urinate.  There was no testicular atrophy.  The 
examiner diagnosed status-post pelvic radiation treatment for 
localized adenocarcinoma of the prostate; frequency of 
urination, hesitancy, and nocturia, reported infrequently for 
the past year along with occasional urinary incontinence 
secondary to the first diagnosis, and sexual erectile 
difficulties for slightly more than a year secondary to the 
first diagnosis.  A different VA examiner opined in an 
October 2002 report that the patient's nocturia, dysuria, 
hesitancy, incontinence, and erectile dysfunction were not at 
least as likely as not related to the pelvic radiation for 
cancer of the prostate.  The examiner reported having 
thoroughly reviewed the claims file, referred to a textbook 
called, "Cancer-Principles and Practice of Oncology" by 
Devita, Hillman and Romberg and a textbook called, 
"Principles of Radiation Oncology" by Perry and Brady.  The 
examiner also related having discussed the matter with a 
urologist at the Montgomery VA medical center.

During a hearing before the Board sitting in Montgomery, 
Alabama in July 2001, the veteran testified that he went to 
the bathroom two to three times at night several times a 
week.  The veteran related that he went to the bathroom three 
to four times during the day.  The veteran noted tenderness 
right above his genitals.  The veteran also testified that he 
experienced daily leakage but did not use any absorbent 
materials.  

As discussed earlier, the RO evaluated the veteran's service-
connected residuals of pelvic radiation therapy for 
adenocarcinoma of the left lobe of the prostate as 
noncompensably disabling under Diagnostic Code 7528.  
According to that provision, malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling.  
Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent continues with a mandatory VA examination at the 
expiration of six months.  If there has been no local 
recurrence or metastasis, the disability is to be rated on 
residuals as voiding or renal dysfunction, whichever is 
predominant.  See 38 C.F.R. § 4.115(b), Diagnostic Code 7528. 

Voiding dysfunction is rated based upon the particular 
condition involved such as urine leakage, frequency, or 
obstructed voiding, continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  Urinary frequency is evaluated based on the 
number of times voiding is requiring during the day or night.  
Daytime voiding between two and three hours or awakening to 
void two times per night warrants a 10 percent evaluation.  
Daytime voiding between one and two hours or awakening to 
void three to four times per night warrants a 20 percent 
evaluation.  Daytime voiding at an interval of less than one 
hour or awakening to void five or more times per night 
warrants a 40 percent evaluation.  
38 C.F.R. § 4.115a.  

After consideration of the evidence of record, the Board 
finds that a compensable evaluation for the veteran's 
residuals of pelvic radiation therapy for localized 
adenocarcinoma of the left lobe of the prostate is not 
warranted.  In this regard, while the veteran relates 
recently experiencing urinary frequency consisting of 
awakening 2 to 3 times a night to void-more if he drinks 
excessively-several times a week and daytime voiding 3 to 4 
times a day, the October 2002 VA examiner opined that these 
problems were not related to the service-connected 
disability.  The Board recognizes that the May 2002 examiner 
diagnosed such problems, as well as erectile dysfunction, as 
being secondary to the service-connected disability.  
However, the Board is persuaded by the later VA examiner who, 
after somewhat expansive research, consultation, and review 
of the claims file, concluded that the urinary frequency and 
erectile dysfunction were not related to the service-
connected pelvic radiation therapy for adenocarcinoma of the 
left lobe of the prostate.  Greater weight is given to this 
examiner's opinion because of the research, consultation and 
careful consideration of the record.  (It should also be 
pointed out that the discovery of the adenocarcinoma and 
therapy therefor occurred years before the effective date of 
the award of service connection.  Consequently, there was no 
basis for awarding the 100 percent rating under Diagnostic 
Code 7528.)

The Board acknowledges the veteran's contention that a higher 
evaluation should be awarded because the prostate cancer may 
return.  Should that happen, the severity of his disability 
could be re-evaluated at that time.  However, based on the 
evidence in this record, there is no basis for an award of a 
compensable rating.  Furthermore, while the Board considered 
whether a higher evaluation might be available under a 
related diagnostic code, the Board finds no other provision 
applicable.  Consequently, the Board finds that a higher 
evaluation is not warranted.  The preponderance of the 
evidence is against the claim.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.  Where a 
substantially complete application is filed, VA is required 
to notify the claimant of the evidence needed to substantiate 
the claim for benefits.  In this instance, the veteran was 
notified of the evidence needed to substantiate the claim by 
the rating decision, the statement of the case, and a May 
2002 letter.  The latter requested the veteran to send any 
evidence that would help to decide the claim.  Lastly, VA 
must notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of whose obligation it 
was to produce evidence to substantiate the claim by way of 
the letter noted above.  That letter advised the veteran of 
what VA would do and what he should do with respect to 
substantiating his claim.  The veteran was notified of the 
new obligations under VCAA and its implementing regulations 
in the May 2002 letter and the October 2001 remand.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  As noted above, the veteran was 
requested to provide additional evidence.  The veteran 
provided information identifying care providers and the RO 
requested records from these providers.  The veteran was also 
provided with VA examinations, the most recent of which was 
provided in May 2002.  Taken together, the Board is persuaded 
that there is no reasonable possibility that further 
development would unearth any additional relevant evidence.  
Therefore, further development under the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). 


ORDER

Entitlement to a compensable evaluation for residuals of 
pelvic radiation therapy for localized adenocarcinoma of the 
prostate is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

